Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention features: instructions executable by one or more hardware components to perform receiving metadata in the form of a modification to metadata represented by a file system namespace abstraction.

Prior art made of record include:
US 8,844,053 (Hinton et al) teaching method and system for creating a protected object namespace for a WSDL resource description, wherein the protected object namespace is based on the abstract part of a WSDL but can be used to assist in authorization decisions for multiple different concrete bindings of this WSDL.
US 8,478,799 (Beaverson et al) teaching method and apparatus for providing a digitally signed file system wherein a namespace file system accesses an object store in which data, metadata and files are objects, each object having a globally unique and content-derived fingerprint and wherein object references are mapped by the fingerprints.
D. C. V. Moolenbroek, R. Appuswamy and A. S. Tanenbaum, "Transaction-Based Process Crash Recovery of File System Namespace Modules," 2013 IEEE 19th Pacific Rim International Symposium on Dependable Computing, 2013, pp. 338-347.


US 2014/0330787 (Modukuri et al) teaching maintaining a backup of namespace metadata of an expandable storage volume wherein, in response to a signal indicating that the namespace constituent volume is unavailable, a namespace mirror volume replaces the role of the namespace constituent volume, the new namespace constituent volume continues to provide metadata for a data object of the data objects in response to an operation request for the data object.
US 20140006465 (Davis et al) teaching global namespace for a distributed filesystem  split across cloud controllers, with each cloud controller "owning" (e.g., managing write accesses for) a distinct portion of the global namespace and maintaining a set of namespace mappings that indicate which portion of the namespace is assigned to each cloud controller.
US 2011/0246491 (Clash et al) teaching system for storing file data and directory data received over a network including a network interface in communication with the network which receives NAS requests containing data to be written to files from the network.
US 9,811,531 (Karamanolis et al) teaching abstraction of a root directory to a hierarchical namespace for the object store with creation of top-level objects appearing as subdirectories of the root directory being enabled, wherein each top-level object 
US 8,769,105 (Lacapra) teaching namespace server is configured: (a) to store, in its memory, filesystem metadata, the metadata including file and directory names and information on where user data associated with the file and directory names resides, and to store in its storage system a dynamically updated copy of the filesystem metadata; and (b) to process storage system pathname requests, for a predetermined subset of the namespace, from at least one requesting client computer and to return in response to each request a handle for use by the requesting client computer; and (ii) each dataspace server is configured to store and retrieve user data in its storage system based on handles determined by the namespace servers.

Y. Hua, H. Jiang, Y. Zhu, D. Feng and L. Xu, "SANE: Semantic-Aware Namespace in Ultra-Large-Scale File Systems," in IEEE Transactions on Parallel and Distributed Systems, vol. 25, no. 5, pp. 1328-1338, May 2014.
O. T. Anderson, L. Luan, C. Everhart, M. Pereira, R. Sarkar and J. Xu, "Global namespace for files," in IBM Systems Journal, vol. 43, no. 4, pp. 702-722, 2004.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136